DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 01/12/2022 has been entered.   Upon entering the submission, claims 7-8 are amended.  New claims 13-14 are added.  Claim 12 is cancelled.  Claims 1-11 and 13-14 are pending.  Claims 7-11 remain withdrawn.  Claims 1-6, and 13-14 are under examination on the merits.   

Response to RCE Submission
Obviousness-type double patenting rejection
 
Applicant’s amendment overcomes the provisionally ODP rejection over the `429 application because the claims of the `429 application do not cite the surfactant used in preparing SAP is a reducing agents of the sulfinate derivative and the sulfonate derivative.  The ODP rejection over the `429 application is withdrawn.
However, Applicant’s amendment does not overcome the ODP rejection over the `740 application.  The rejection is maintained.

Claim rejection under 35 U.S.C.§103(a)
 
The declaration under 37 CFR 1.132 filed 08/27/2021 and arguments filed 01/12/2022 have been fully considered.  However, the argument and declaration are insufficient to overcome the rejection of claims 1-6 as set forth in the last Office action.

 Applicant’s declaration #5 discloses that BRUCHIOLITE®FF6 contains 50-60 wt% of 2-hydroxy-2-sulfinatoacetic acid, disodium salt; 30-35 wt% of sodium sulfite, and 10-15 wt% of 2-hydroxy-d-sulfonatoacetio acid, disodium salt.  
Applicant’s declaration #6 states that BRUCHIOLITE®FF6 does not satisfy the claimed ratio, i.e. “the weight ratio of the sulfinate derivative and sulfonate derivative of 1:2 to 1:10.
Applicant’s declaration #9 states that Comparative Example A was prepared in the same manner as in Example 1 of the present application, except Comparative Example 1 used “BRUGGOLITE® FF6" instead of the mixture of 2-hydroxy-2-sublfinatoacetic acid disodium salt and 2-hydrasy-2-suffonato acetic acid disodium salt at a weight ratio of 1:9, which is the ratio in Example 1. 
Applicant’s declaration #10 states that the evaluation of physical properties of Comparative Example A were determined in the same manner as outlined in the present application under the Experimental Example section.  The properties of Example 1 in the specification and Comparative Example A are shown below.  

    PNG
    media_image1.png
    141
    894
    media_image1.png
    Greyscale
.
	Applicant’s argument filed on 01/12/2022 is on reground that the prior art fails to provide motivation to a person of ordinary skill in the art to combine the elements in the manner claimed, and doing so provides reasonable expectation of success, because the prior art references fail to teach the claimed weight ratio of 1:2 to 1:10. Simply, the prior art of record fails to recognize the relationship of the weight ratio of sulfinate derivative and the sulfonate derivate as the result-effective variable.  
Furthermore, Applicant argues that there is no reasonable expectation of success in L value is 90 or more and a b value is 8 or less; and in a CIE 1976 colorimetric system measured after the super absorbent polymer is left under a condition of a temperature of 90°C and a relative humidity of 90% for 48 hours, an L value is 80 or more and a b value is 9 or less).  

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

 In this case, the `114 publication teaches the sulfinic acid derivative can be used as a discoloration-improving agent for surface postcrosslinking in the process of preparing the super absorbent polymer, and the sulfinic acid derivative may be in form of a mixture of the sodium salt of 2-hydroxy-2-sulfinatoacetic acid, the disodium salt of 2-hydroxy-2-sulfonatoacetic acid and sodium bisulfite, commercialized under the tradenames "Bruggolite®FF6M" [0029].  It is well-known that Bruggolite®FF6M contains 50-60 wt% of 2-hydroxy-2-sulfinatoacetic acid, disodium salt; 30-35 wt% of sodium sulfite, and 10-15 wt% of 2-hydroxy-d-sulfonatoacetio acid, disodium salt, see the declaration #5.  Therefore, the `114 publication teaches the weight ratio of the sulfinate derivative and the sulfonate derivative is 50-60 wt% to 10-15 wt%, but not 1: 2 to 1:10 of amended claim 1.  

    PNG
    media_image2.png
    100
    157
    media_image2.png
    Greyscale
 exhibit improved stability to discoloration in the course of storage under elevated temperatures and/or elevated air humidity (Abstract), and a mixture of the sodium salt of 2-hydroxy-2-sulfinatoacetic acid, the disodium salt of 2-hydroxy-2-sulfonatoacetic acid and sodium bisulfite are used for the surface cross-linking process to improve stability to discoloration [0058].  In addition, the `611 publication teaches 2-hydroxy-2-sulfonatoacetic acid also performs as a reducing agent, and can be used in combination with 2-hydroxy-2-sulfinatoacetic acid [0062].  Therefore, the combined prior art references teach and suggest use a mixture of the sulfinate derivative and the sulfonate derivative as discoloration-improving agents in preparing super absorbent polymer.  In terms of the difference of the weight ratio of the sulfinate derivative and the sulfonate derivative of 1:2 to 1:10 over 50-60 to 10-15, it is a routine optimization, because both the `114 publication and the `551 patent teach 2-hydroxy-2-sulfonatoacetic acid can be used in combination with 2-hydroxy-2-sulfinatoacetic acid as reducing agent  to improve stability to discoloration.  In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.
However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433 ; In re Normann et al., 32 C.C.P.A. (Patents) 1248,150 F.2d 708, 66 USPQ308; In re Irmscher, 32 C.C.P.A. (Patents) 1259,150 F.2d 705, 66 USPQ 314 . More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213 ; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11, 57 USPQ 136 ." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)".
In terms of Applicant’s declarations #9-10 to demonstrate the unexpected result from the super absorbent polymer prepared in Example 1 over Comp. Ex. A, it should be pointed out that Comp. Ex. A is not the preparation disclosed in Examples 7-9 of the `114 publication, wherein the base polymer has CRC=36 g/g [0189], while the base polymers of Ex.1 and Comp. Ex. A have CRC=44.3 g/g.  In addition, the preparation methods of Examples 7-9 of the `114 publication were not used in Comp. Ex. A.   Applicant’s declaration has not demonstrated the weight ratio of the sulfinate derivative and the sulfonate derivative of 1: 2 to 1:10 is critical in preparing the claimed super absorbent polymer (SAP) of claim 1 by demonstrating unexpected  not a side-by-side data demonstrating non-obviousness over the prior art commensurate with the scope (i.e. the weight ratio of the sulfinate derivative and the sulfonate derivative of 1: 2 to 1:10) of protection sought.   In another word, Applicant fails to demonstrate the super absorbent polymer of pending claim 1 is nonobvious over the super absorbent polymer taught and/suggested by the cited combined prior art references.  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

Claims 1-6 and 13-14 are rejected under 35 U.S.C. 103 (a) as unpatentable over U.S. Patent Publication No. US2011/118114 (“the `114 publication”) in view of U.S. Patent Publication No. US2006/0089611 (“the `611 publication”) and US2016/0272745 (“the `745 publication”). 

The `114 publication discloses a polyacrylate SAP powder which is mixed with sulfinic acid derivatives to provide a surprising good stability to discoloration (claim 1, [0019]). In an aspect of the invention disclosed in the `114 publication, the sulfinic acid derivative can be applied as a constituent of the solution applied for surface postcrosslinking or of one of the components thereof to an (as yet) non-postcrosslinked SAP (a “base polymer”), i.e. the sulfinic acid derivative is added to the solution of the surface postcrosslinker or to one of the components thereof. The SAP coated with surface postcrosslinker and sulfinic acid derivative then passes through the further process steps required for surface postcrosslinking, for example a thermally induced reaction of the surface postcrosslinker with the SAP ([0034]). According to [0029], the sulfinic acid derivative may be in form of a mixture of the sodium salt of 2-hydroxy-2-sulfinatoacetic acid, the disodium salt of 2-hydroxy-2-sulfonatoacetic acid and sodium bisulfite, commercialized under the tradenames "Bruggolite®FF6M" and "Bruggolite®FF7", also see claim 4 of the `114 publication.  Examples 7-9 specify Bruggolite®FF7 in Solution II for postcrosslinking the polyacrylate SAP base polymer see [0189-0194], wherein the SAP base polymer having CRC of 36 g/g and an AUL 0.3 psi of 16 g/g, see [0189].  Furthermore, the `114 publication discloses the SAP’s physical properties including CRC of 35.8 g/g and an AUL 0.3 psi of 17.5 g/g, see [0179, 0199-0200].  SAPs being inherently internally crosslinked, it appears that `114 publication discloses the similar subject-matter of present claims 1-6 and 13-14.  Since 
The `611 publication discloses a color-stable superabsorbent polymer having long-term color stability, and methods of manufacturing the polymer thereof. The superabsorbent polymer is prepared using a sulfinic acid derivative of Bruggolite®FF6.   The `611 publication teaches 2-hydroxy-2-sulfonatoacetic acid also performs as a reducing agent, and can be used in combination with 2-hydroxy-2-sulfinatoacetic acid [0062].  Example 1 discloses that ethylene glycol diglycidyl ether is used as surface crosslinking agent, see [0142].  In example 3, a polyacrylate SAP gel is prepared in presence of a thermal initiator ("V-50"; 0,15 % by weight based in the acrylic acid monomer) and a mixture containing 50-60% 2-hydroxy-2-sulfinatoacetic acid, disodium salt, 30-35% sodium sulfite, and 10-15% 2-hydroxy-2-sulfonatoacetic acid, disodium salt ("BRUGGOLITE® FF6"). The gel is dried and surface crosslinked by spraying a solution containing 0.1 wt. % ethylene glycol digiycidyl ether based on powder, 3.35 wt. % water based on powder, and 1.65 wt. % propylene glycol based on powder onto the powder particles, followed by curing at 150°C. The division is of the opinion that the mixture of "BRUGGOLITE® FF6" will still be present, at least party, within the powder and hence at the surface of the SAP and in the surface crosslinked layer.  Example 3 discloses that the SAP having CRC=18.4 g/g, AUL 0.7 psi = 26.8 g/g, Extractables=4.3 wt%, HC60initial=73,   HC6030days=65, b-value (initial)=6.2, and b-value (30 days) = 7.4. 
Claim 1 of the `745 publication discloses a  process for producing water-absorbent polymer particles by polymerizing droplets of a) at least one ethylenically unsaturated monomer which bears an acid group and optionally is at least partly neutralized, b) at least one crosslinker, c1) less than 0.3% by weight, based on monomer a), of at least one persulfate, c2) at least 0.05% by weight, based on monomer a), of at least one azo initiator, d) optionally one or more ethylenically unsaturated monomer copolymerizable with the monomer mentioned under 

The difference between Examples 7-9 of the `114 publication and claims 1-6 and 13-14 is the prior art teaches the color-stabilizing agent BRUGGOLITE® FF6 is a mixture containing 50-60% 2-hydroxy-2-sulfinatoacetic acid, disodium salt, 30-35% sodium sulfite, and 10-15% 2-hydroxy-2-sulfonatoacetic acid, disodium salt, while Applicant’s claim 1 defines the weight ratio of the sulfinate derivative and the sulfonate derivative is 1: 2 to 1:10 in the preparation of SAP.  In addition, the `114 publication is silent on some of the physical properties of the claimed SAP such as vortex time, extractable content, and CIE 1976 colorimetric system of L, a, and b values. 

However, the differences would have been obvious because the `114 publication discloses the polyacrylate SAP powder which is mixed with sulfinic acid derivatives to provide a surprising good stability to discoloration (claim 1, [0019]). In an aspect of the invention disclosed in the `114 publication, the sulfinic acid derivative can be applied as a constituent of the solution applied for surface postcrosslinking or of one of the components thereof to an (as yet) non-postcrosslinked SAP (a “base polymer”), i.e. the sulfinic acid derivative is added to the solution 
In addition, the `611 publication discloses a color-stable SAP having long-term color stability, and methods of manufacturing the polymer thereof. The `611 publication teaches 2-hydroxy-2-sulfonatoacetic acid also performs as a reducing agent, and can be used in combination with 2-hydroxy-2-sulfinatoacetic acid [0062]. The SAP is prepared using a sulfinic acid derivative of Bruggolite®FF6.   Example 1 discloses that ethylene glycol diglycidyl ether is used as surface crosslinking agent, see [0142].  In example 3, a polyacrylate SAP gel is prepared in presence of a thermal initiator ("V-50"; 0,15 % by weight based in the acrylic acid monomer) and a mixture containing 50-60% 2-hydroxy-2-sulfinatoacetic acid, disodium salt, 30-35% sodium sulfite, and 10-15% 2-hydroxy-2-sulfonatoacetic acid, disodium salt ("BRUGGOLITE® FF6"). Example 3 discloses that the SAP having CRC=18.4 g/g, AUL 0.7 psi = 26.8 g/g, Extractables=4.3 wt%, HC60initial=73,   HC6030days=65, b-value (initial)=6.2, and b-value (30 days) = 7.4.  Furthermore, the `745 publication discloses the crosslinking agent for making the base SAP includes diethylene glycol diacrylate, and polyethylene glycol diacrylate, see [0035].    The `745 publication discloses the reducing component for color-stabilizing SAP includes 
Even though not teach the discoloration-improving agent (i.e. sulfinic acid derivative) has a weight ratio of the sulfinate derivative and the sulfonate derivative is 1:2 to 1:10, the `114 publication does teach both 2-hydroxy-2-sulfinatoacetic acid, disodium salt and 2-hydroxy-d-sulfonatoacetio acid, disodium salt can be used as discoloration-improving agents.  The `114 publication teaches the sulfinate derivatives of the formula (I) 
    PNG
    media_image2.png
    100
    157
    media_image2.png
    Greyscale
 exhibit improved stability to discoloration in the course of storage under elevated temperatures and/or elevated air humidity (Abstract), and a mixture of the sodium salt of 2-hydroxy-2-sulfinatoacetic acid, the disodium salt of 2-hydroxy-2-sulfonatoacetic acid and sodium bisulfite are used for the surface cross-linking process to improve stability to discoloration [0058].  In addition, the `611 publication teaches 2-hydroxy-2-sulfonatoacetic acid also performs as a reducing agent, and can be used in combination with 2-hydroxy-2-sulfinatoacetic acid [0062].  Therefore, the combined prior art references teach and/or suggest using a mixture of the sulfinate derivative and the sulfonate derivative as a discoloration-improving agent in preparing SAP.  In terms of the difference of the weight ratio of the sulfinate derivative and the sulfonate derivative of 1:2 to 1:10 over 50-60% to 10-15%, preparing SAP with different weight ratio of the sulfinate derivative and the sulfonate derivative is a routine optimization, because both the `114 publication and the `551 patent teach 2-hydroxy-2-sulfonatoacetic acid can be used in combination with 2-hydroxy-2-sulfinatoacetic acid as reducing agent  to improve stability to discoloration.  In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.
However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433 ; In re Normann et al., 32 C.C.P.A. (Patents) 1248,150 F.2d 708, 66 USPQ308; In re Irmscher, 32 C.C.P.A. (Patents) 1259,150 F.2d 705, 66 USPQ 314 . More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213 ; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11, 57 USPQ 136 ." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)".
In terms of Applicant’s declarations #9-10, Applicant has not demonstrated the claimed weight ratio is the only critical factor contributing to the claimed SAP with unexpected results over the SAP of the `114 publication because the method used in Comp. Ex. A is not the preparation method disclosed in Examples 7-9 of the `114 publication, wherein the base commensurate with the scope (i.e. the SAP prepared using a weight ratio of the sulfinate derivative and the sulfonate derivative is 1:2 to 1:10 as the only critical difference) of protection sought.   In another word, Applicant fails to demonstrate the SAP of Applicant’s claims is nonobvious over the SAP taught and/suggested by the combined prior art references as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-6 and 13-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 8 of co-pending U.S. Patent Application No. 15/556,740 (“the `740 application”) published as US20180050321 in 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1-6 and claims 1-2 and 8 of the `740 application are both drawn to a superabsorbent polymer comprising a base resin powder comprising a crosslinked polymer of water soluble ethylenically unsaturated monomers having acid groups of which at least a part are neutralized, a vortex time is less than 50 seconds. In addition, the specification of present application and the specification of the `740 application both disclose using sulfonate derivative as an anionic surfactant as for improving stability to discoloration, and that the average particle size of the superabsorbent polymers is at range of 300 μm to 600 μm.  The `611 publication discloses a color-stable superabsorbent polymer having long-term color stability, and methods of manufacturing the polymer thereof. The superabsorbent polymer is prepared using a sulfinic acid derivative of Bruggolite®FF6.   The `611 publication teaches 2-hydroxy-2-sulfonatoacetic acid also performs as a reducing agent, and can be used in combination with 2-hydroxy-2-sulfinatoacetic acid [0062].
Even though the `740 application does not disclose the extractable content measured according to EDANA method No. WSP 270.2 is 15% by weight or less, wherein in a CIE 1976 colorimetric system, an L value is 90 or more and a b value is 8 or less, and a weight ratio of the sulfinate derivative and the sulfonate derivative is 1: 2 to 1:10, both sulfinate derivative and the sulfonate derivative are reducing agents and can be used for improving stability to discoloration as taught and/or suggested by the `611 publication.  In terms of the weight ratio of the sulfinate derivative and the sulfonate derivative is 1: 2 to 1:10, it would be a routine optimization.  Furthermore, Applicant has not demonstrated the weight ratio of the sulfinate derivative and the sulfonate derivative of 1: 2 to 1:10 is critical in preparing the claimed SAP of claim 1 by demonstrating unexpected results over the claimed SAP of the `740 application.  Therefore, the prepared SAP would have been obvious unless can be proved otherwise.  In terms of the extractable content measured according to EDANA method No. WSP 270.2 is 15% by weight or 
The claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 	

Conclusions
Claims 1-6 and 13-14 are rejected.
Claims 7-11 are withdrawn.

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the 
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731